Exhibit 10.(p)

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made and entered into as of this 30th day of April, 2008, by
and between BLOUNT, INC., a Delaware corporation (the “Company”), and RUSSELL L.
GERMAN (“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to hire Executive and Executive desires to accept
such employment; and

 

WHEREAS, the Company and Executive desire to enter into an agreement providing
for Executive’s employment by the Company and specifying the terms and
conditions of such employment.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties hereby agree as follows:

 


1.                                       EMPLOYMENT AND TERM.


 


(A)                                  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, THE COMPANY HEREBY EMPLOYS EXECUTIVE, AND EXECUTIVE HEREBY ACCEPTS
EMPLOYMENT,  AS PRESIDENT OF THE CARLTON BUSINESS GROUP OF THE COMPANY AND SHALL
HAVE SUCH RESPONSIBILITIES, DUTIES AND AUTHORITY AS MAY FROM TIME TO TIME BE
ASSIGNED TO EXECUTIVE BY THE CHIEF EXECUTIVE OFFICER OF THE COMPANY (OR HIS
DESIGNEE).  EXECUTIVE HEREBY AGREES THAT DURING THE TERM OF THIS AGREEMENT HE
WILL DEVOTE SUBSTANTIALLY ALL HIS WORKING TIME, ATTENTION AND ENERGIES TO THE
DILIGENT PERFORMANCE OF HIS DUTIES FOR THE COMPANY.  WITH THE CONSENT OF THE
CHIEF EXECUTIVE OFFICER (OR HIS DESIGNEE), THE EXECUTIVE MAY SERVE AS A DIRECTOR
ON THE BOARD OF DIRECTORS OR TRUSTEES OF AN ADDITIONAL COMPANY OR EDUCATIONAL
ORGANIZATION.


 

--------------------------------------------------------------------------------


 


(B)                                 UNLESS EARLIER TERMINATED AS PROVIDED
HEREIN, EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT SHALL BE FOR A ROLLING,
TWO-YEAR TERM (THE “TERM”) COMMENCING ON APRIL 30, 2008 (THE “EFFECTIVE TIME”),
AND SHALL BE DEEMED TO EXTEND AUTOMATICALLY, WITHOUT FURTHER ACTION BY EITHER
THE COMPANY OR EXECUTIVE, EACH DAY FOR AN ADDITIONAL DAY, SUCH THAT THE
REMAINING TERM OF THE AGREEMENT SHALL CONTINUE TO BE TWO YEARS; PROVIDED,
HOWEVER, THAT EITHER PARTY MAY, BY WRITTEN NOTICE TO THE OTHER, CAUSE THIS
AGREEMENT TO CEASE TO EXTEND AUTOMATICALLY AND, UPON SUCH NOTICE, THE “TERM” OF
THIS AGREEMENT SHALL BE THE TWO-YEAR PERIOD FOLLOWING THE DATE OF SUCH NOTICE
AND THIS AGREEMENT SHALL TERMINATE UPON THE EXPIRATION OF SUCH TERM.


 


2.                                       COMPENSATION AND BENEFITS.  AS
COMPENSATION FOR EXECUTIVE’S SERVICES DURING THE TERM OF THIS AGREEMENT,
EXECUTIVE SHALL BE PAID AND RECEIVE THE COMPENSATION AND BENEFITS SET FORTH IN
SUBSECTIONS (A) THROUGH (D) BELOW:


 


(A)                                  AN ANNUAL BASE SALARY (“BASE SALARY”) OF
THREE HUNDRED FIFTY-EIGHT THOUSAND ONE HUNDRED FIFTY AND NO/100 DOLLARS
($358,150), PRORATED FOR ANY PARTIAL YEAR OF EMPLOYMENT.  EXECUTIVE’S BASE
SALARY SHALL BE SUBJECT TO ANNUAL REVIEW AT SUCH TIME AS THE COMPANY CONDUCTS
SALARY REVIEWS FOR ITS EXECUTIVES GENERALLY.  EXECUTIVE’S BASE SALARY SHALL BE
PAYABLE IN SUBSTANTIALLY EQUAL INSTALLMENTS ON A SEMI-MONTHLY BASIS, OR IN
ACCORDANCE WITH THE COMPANY’S REGULAR PAYROLL PRACTICES IN EFFECT FROM TIME TO
TIME FOR EXECUTIVES OF THE COMPANY.


 


(B)                                 EXECUTIVE SHALL BE ELIGIBLE TO PARTICIPATE
IN THE EXECUTIVE MANAGEMENT ANNUAL INCENTIVE PROGRAM (“INCENTIVE PROGRAM”) AND
SUCH OTHER ANNUAL INCENTIVE PLANS AS MAY BE ESTABLISHED BY THE COMPANY FROM TIME
TO TIME FOR INDIVIDUALS AT EXECUTIVE’S LEVEL.  THE COMPANY  WILL ESTABLISH
INDIVIDUAL AND FINANCIAL PERFORMANCE GOALS EACH YEAR UNDER THE INCENTIVE
PROGRAM, AND EXECUTIVE’S ANNUAL TARGET BONUS SHALL BE 50% OF BASE SALARY.  THE


 

2

--------------------------------------------------------------------------------


 


ANNUAL INCENTIVE BONUS PAYABLE UNDER THIS SUBSECTION (B) SHALL BE PAYABLE IN
ACCORDANCE WITH THE PROVISIONS OF THE INCENTIVE PROGRAM AT THE SAME TIME BONUSES
ARE PAID TO OTHER EXECUTIVES, UNLESS EXECUTIVE ELECTS TO DEFER ALL OR A PORTION
OF SUCH BONUS PURSUANT TO ANY DEFERRAL PLAN ESTABLISHED BY THE COMPANY FOR SUCH
PURPOSE.


 


(C)                                  EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE
IN, OR RECEIVE BENEFITS UNDER, ANY “EMPLOYEE BENEFIT PLAN” (AS DEFINED IN
SECTION 3(3) OF ERISA) OR EMPLOYEE BENEFIT ARRANGEMENT MADE GENERALLY AVAILABLE
BY THE COMPANY TO ITS EXECUTIVES, INCLUDING PLANS PROVIDING 401(K) BENEFITS
(INCLUDING THE BLOUNT EXCESS 401(K) PLAN), HEALTH CARE (INCLUDING EXEC-U-CARE),
LIFE INSURANCE, DISABILITY AND SIMILAR BENEFITS.


 


(D)                                 EXECUTIVE IS ELIGIBLE FOR VACATION IN
ACCORDANCE WITH THE COMPANY’S STANDARD VACATION POLICY.  EXECUTIVE WILL BE
PROVIDED A VEHICLE IN ACCORDANCE WITH THE COMPANY’S AUTOMOBILE POLICY. 
EXECUTIVE WILL BE PROVIDED AN ANNUAL PHYSICAL EXAMINATION AND A FINANCIAL/TAX
CONSULTANT FOR FINANCIAL AND TAX PLANNING.  EXECUTIVE WILL BE PROMPTLY
REIMBURSED BY THE COMPANY FOR ALL REASONABLE BUSINESS EXPENSES EXECUTIVE INCURS
AND PROPERLY REPORTS IN CARRYING OUT EXECUTIVE’S DUTIES AND RESPONSIBILITIES
UNDER THIS AGREEMENT.  EXECUTIVE WILL BE PAID A TAX GROSS-UP AMOUNT BY THE
COMPANY TO COVER ANY ADDITIONAL FEDERAL OR STATE INCOME TAXES HE INCURS AS A
RESULT OF BEING REQUIRED TO INCLUDE IN INCOME THE AMOUNT OF THE COSTS FOR, OR
PERSONAL USAGE OF, A VEHICLE AND FINANCIAL AND TAX PLANNING.


 


3.                                       TERMINATION.


 


3.1                                 BY COMPANY.  THE COMPANY SHALL HAVE THE
RIGHT TO TERMINATE EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT AT ANY TIME
DURING THE TERM BY NOTICE OF TERMINATION (AS DESCRIBED IN SECTION 6).  IF THE
COMPANY TERMINATES EXECUTIVE’S EMPLOYMENT UNDER THIS


 

3

--------------------------------------------------------------------------------


 


AGREEMENT (I) FOR CAUSE, AS DEFINED IN SECTION 5.2, (II) IF EXECUTIVE BECOMES
DISABLED, OR (III) UPON EXECUTIVE’S DEATH, THE COMPANY’S OBLIGATIONS UNDER THIS
AGREEMENT SHALL CEASE AS OF THE DATE OF TERMINATION; PROVIDED, HOWEVER, THAT
EXECUTIVE WILL BE ENTITLED TO WHATEVER BENEFITS ARE PAYABLE TO EXECUTIVE
PURSUANT TO THE TERMS OF ANY HEALTH, LIFE INSURANCE, DISABILITY, WELFARE,
RETIREMENT OR OTHER PLAN OR PROGRAM MAINTAINED BY THE COMPANY IN WHICH EXECUTIVE
PARTICIPATES.  IF THE COMPANY TERMINATES EXECUTIVE DURING THE TERM OF THIS
AGREEMENT OTHER THAN PURSUANT TO CLAUSES (I) THROUGH (III) OF THIS SECTION 3.1,
EXECUTIVE SHALL BE ENTITLED TO RECEIVE THE COMPENSATION AND BENEFITS PROVIDED IN
SUBSECTIONS (A) THROUGH (D) BELOW.  UNLESS SPECIFIED OTHERWISE, THE TIME PERIODS
IN SUBSECTIONS (A) THROUGH (D) BELOW SHALL BE THE LESSER OF (I) THE 12-MONTH
PERIOD (THE 24-MONTH PERIOD IF EXECUTIVE’S DATE OF TERMINATION OF EMPLOYMENT IS
WITHIN TWELVE (12) MONTHS AFTER THE DATE OF A CHANGE IN CONTROL, AS DEFINED IN
SECTION 5.3) COMMENCING ON THE DATE OF EXECUTIVE’S TERMINATION OF EMPLOYMENT, OR
(II) THE TIME PERIOD REMAINING FROM THE DATE OF EXECUTIVE’S TERMINATION UNTIL
THE DATE HE ATTAINS AGE 65 (SUCH TIME PERIOD UNDER (I) OR (II) IS HEREINAFTER
REFERRED TO AS THE “SEVERANCE PERIOD”).  EXCEPT AS OTHERWISE PROVIDED HEREIN
(INCLUDING SECTION 3.1(B)), THE COMPANY AGREES THAT IF EXECUTIVE’S EMPLOYMENT IS
TERMINATED AND HE IS ENTITLED TO COMPENSATION AND BENEFITS UNDER THIS
SECTION 3.1, HE SHALL NOT BE REQUIRED TO MITIGATE DAMAGES BY SEEKING OTHER
EMPLOYMENT, NOR SHALL ANY COMPENSATION OR BENEFIT HE RECEIVES  REDUCE THE AMOUNT
PAYABLE BY THE COMPANY HEREUNDER.  EXECUTIVE AGREES THAT THE COMPENSATION AND
BENEFITS PROVIDED PURSUANT TO SECTION 3.1 SHALL BE THE ONLY SEVERANCE BENEFITS
PAYABLE TO EXECUTIVE BY THE COMPANY AND ITS AFFILIATES AS A RESULT OF
EXECUTIVE’S TERMINATION OF EMPLOYMENT AND EXECUTIVE HEREBY WAIVES HIS RIGHTS (IF
ANY) TO ANY SEVERANCE BENEFITS UNDER ANY OTHER PLAN OR PROGRAM OF THE COMPANY
AND ITS AFFILIATES.  THE COMPENSATION AND BENEFITS PAYABLE


 

4

--------------------------------------------------------------------------------


 


OR TO BE PROVIDED UNDER SUBSECTIONS (A) THROUGH (D) BELOW SHALL CEASE IN THE
EVENT OF EXECUTIVE’S DEATH AFTER TERMINATION OF EMPLOYMENT.


 


(A)                                  BASE SALARY - EXECUTIVE WILL CONTINUE TO
RECEIVE HIS BASE SALARY AS THEN IN EFFECT (SUBJECT TO WITHHOLDING OF ALL
APPLICABLE TAXES) FOR THE SEVERANCE PERIOD IN THE SAME MANNER AS IT WAS BEING
PAID AS OF THE DATE OF TERMINATION; PROVIDED, HOWEVER, THAT THE SALARY PAYMENTS
PROVIDED FOR HEREUNDER SHALL BE PAID IN A SINGLE LUMP SUM PAYMENT, TO BE PAID
NOT LATER THAN 30 DAYS AFTER HIS TERMINATION OF EMPLOYMENT; PROVIDED, FURTHER,
THAT THE AMOUNT OF SUCH LUMP SUM PAYMENT SHALL BE DETERMINED BY TAKING THE
SALARY PAYMENTS TO BE MADE AND DISCOUNTING THEM TO THEIR PRESENT VALUE (AS
DEFINED IN SECTION 5.8) ON THE DATE EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT
IS TERMINATED.


 


(B)                                 BONUSES AND INCENTIVES - EXECUTIVE SHALL
RECEIVE BONUS PAYMENTS FROM THE COMPANY FOR EACH MONTH OF THE SEVERANCE PERIOD
IN AN AMOUNT FOR EACH SUCH MONTH EQUAL TO ONE-TWELFTH OF THE AVERAGE OF THE
BONUSES EARNED BY HIM FOR THE TWO FISCAL YEARS IN WHICH BONUSES WERE PAID
(IGNORING ANY FISCAL YEAR IN WHICH A BONUS WAS NOT PAID) IMMEDIATELY PRECEDING
THE FISCAL YEAR IN WHICH SUCH TERMINATION OCCURS.  ANY BONUS AMOUNTS THAT
EXECUTIVE HAD PREVIOUSLY EARNED FROM THE COMPANY BUT WHICH MAY NOT YET HAVE BEEN
PAID AS OF THE DATE OF TERMINATION SHALL BE PAYABLE ON THE DATE SUCH AMOUNTS ARE
PAYABLE TO OTHER EXECUTIVES AND EXECUTIVE’S TERMINATION SHALL NOT AFFECT THE
PAYMENT OF SUCH BONUS.  EXECUTIVE SHALL ALSO RECEIVE A PRORATED BONUS FOR ANY
UNCOMPLETED FISCAL YEAR AT THE DATE OF TERMINATION (ASSUMING THE TARGET AWARD
LEVEL HAS BEEN ACHIEVED FOR SUCH YEAR), BASED UPON THE NUMBER OF DAYS THAT HE
WAS EMPLOYED DURING SUCH FISCAL YEAR.  THE BONUS AMOUNTS DETERMINED HEREIN SHALL
BE PAID IN A SINGLE LUMP SUM PAYMENT, TO BE PAID NOT LATER THAN 30 DAYS AFTER
TERMINATION OF EMPLOYMENT;


 

5

--------------------------------------------------------------------------------


 


PROVIDED, THAT THE AMOUNT OF SUCH LUMP SUM PAYMENT REPRESENTING THE MONTHLY
BONUS PAYMENTS SHALL BE DETERMINED BY TAKING THE MONTHLY BONUS PAYMENTS TO BE
MADE AND DISCOUNTING THEM TO THEIR PRESENT VALUE ON THE DATE EXECUTIVE’S
EMPLOYMENT UNDER THIS AGREEMENT IS TERMINATED.


 


(C)                                  HEALTH AND LIFE INSURANCE COVERAGE - THE
HEALTH CARE (INCLUDING EXEC-U-CARE) AND GROUP TERM LIFE INSURANCE BENEFITS
COVERAGES PROVIDED TO EXECUTIVE AT HIS DATE OF TERMINATION SHALL BE CONTINUED
FOR THE SEVERANCE PERIOD AT THE SAME LEVEL AND IN THE SAME MANNER AS THEN
PROVIDED TO ACTIVELY EMPLOYED EXECUTIVE PARTICIPANTS AS IF HIS EMPLOYMENT UNDER
THIS AGREEMENT HAD NOT TERMINATED.  ANY ADDITIONAL COVERAGES EXECUTIVE HAD AT
TERMINATION, INCLUDING DEPENDENT COVERAGE, WILL ALSO BE CONTINUED FOR SUCH
PERIOD ON THE SAME TERMS, TO THE EXTENT PERMITTED BY THE APPLICABLE INSURANCE
POLICIES OR CONTRACTS.  ANY COSTS EXECUTIVE WAS PAYING FOR SUCH COVERAGES AT THE
TIME OF TERMINATION SHALL BE PAID BY EXECUTIVE BY SEPARATE CHECK PAYABLE TO THE
COMPANY EACH MONTH IN ADVANCE.  IF THE TERMS OF THE LIFE INSURANCE COVERAGE
REFERRED TO IN THIS SUBSECTION (C), OR THE LAWS APPLICABLE TO SUCH LIFE
INSURANCE COVERAGE DO NOT PERMIT CONTINUED PARTICIPATION BY EXECUTIVE, THEN THE
COMPANY WILL ARRANGE FOR OTHER LIFE INSURANCE COVERAGE AT ITS EXPENSE PROVIDING
SUBSTANTIALLY SIMILAR BENEFITS.


 


IF THE TERMS OF THE HEALTHCARE BENEFITS PROGRAM REFERRED TO IN THIS SUBSECTION
(C) DO NOT PERMIT CONTINUED PARTICIPATION BY EXECUTIVE AS REQUIRED BY THIS
SUBSECTION OR IF THE HEALTHCARE BENEFITS TO BE PROVIDED TO EXECUTIVE AND HIS
DEPENDENTS PURSUANT TO THIS SUBSECTION (C) CANNOT BE PROVIDED IN A MANNER SUCH
THAT THE BENEFIT PAYMENTS WILL CONTINUE TO BE TAX-FREE TO EXECUTIVE AND HIS
DEPENDENTS, THEN THE COMPANY SHALL (I) PAY TO EXECUTIVE WITHIN FIVE (5) DAYS
AFTER EXECUTIVE’S DATE OF TERMINATION A LUMP SUM AMOUNT EQUAL TO THE MONTHLY
RATE FOR COBRA COVERAGE AT EXECUTIVE’S TERMINATION DATE THAT IS THEN BEING PAID
BY FORMER ACTIVE EMPLOYEES FOR


 

6

--------------------------------------------------------------------------------


 


THE LEVEL OF COVERAGE THAT APPLIES TO EXECUTIVE AND HIS DEPENDENTS, MINUS THE
AMOUNT ACTIVE EMPLOYEES ARE THEN PAYING FOR SUCH COVERAGE, MULTIPLIED BY THE
NUMBER OF MONTHS IN THE SEVERANCE PERIOD, AND (II) PERMIT EXECUTIVE AND HIS
DEPENDENTS TO ELECT TO PARTICIPATE IN THE HEALTHCARE PLAN FOR THE LENGTH OF THE
SEVERANCE PERIOD UPON PAYMENT OF THE APPLICABLE RATE FOR COBRA COVERAGE DURING
THE SEVERANCE PERIOD.


 


THE BENEFITS PROVIDED IN THIS SUBSECTION (C) SHALL CEASE IF EXECUTIVE OBTAINS
OTHER EMPLOYMENT AND, AS A RESULT OF SUCH OTHER EMPLOYMENT, HEALTH CARE AND LIFE
INSURANCE BENEFITS ARE AVAILABLE TO EXECUTIVE.


 


(D)                                 EMPLOYEE RETIREMENT PLANS - TO THE EXTENT
PERMITTED BY THE APPLICABLE PLAN, EXECUTIVE WILL BE ENTITLED TO CONTINUE TO
PARTICIPATE, CONSISTENT WITH PAST PRACTICES, IN ALL EMPLOYEE RETIREMENT AND
DEFERRED COMPENSATION PLANS MAINTAINED BY THE COMPANY IN EFFECT AS OF HIS DATE
OF TERMINATION, INCLUDING, TO THE EXTENT SUCH PLANS ARE STILL MAINTAINED BY THE
COMPANY, THE BLOUNT 401(K) PLAN AND THE BLOUNT EXCESS 401(K) PLAN.  EXECUTIVE’S
PARTICIPATION IN SUCH RETIREMENT PLANS SHALL CONTINUE FOR THE SEVERANCE PERIOD
AND THE COMPENSATION PAYABLE TO EXECUTIVE UNDER (A) AND (B) ABOVE SHALL BE
TREATED (UNLESS OTHERWISE EXCLUDED) AS COMPENSATION UNDER THE PLAN AS IF IT WERE
PAID ON A MONTHLY BASIS.  FOR PURPOSES OF THE BLOUNT 401(K) PLAN AND THE BLOUNT
EXCESS 401(K) PLAN, HE WILL RECEIVE AN AMOUNT EQUAL TO THE COMPANY’S
CONTRIBUTIONS TO THE PLAN, ASSUMING EXECUTIVE HAD PARTICIPATED IN SUCH PLAN AT
THE MAXIMUM PERMISSIBLE CONTRIBUTIONS LEVEL.  IF CONTINUED PARTICIPATION IN ANY
PLAN IS NOT PERMITTED BY THE PLAN OR BY APPLICABLE LAW, THE COMPANY SHALL PAY TO
EXECUTIVE OR, IF APPLICABLE, HIS BENEFICIARY A SUPPLEMENTAL BENEFIT EQUAL TO THE
PRESENT VALUE ON THE DATE OF TERMINATION OF EMPLOYMENT UNDER THIS AGREEMENT
(CALCULATED AS PROVIDED IN THE PLAN) OF THE EXCESS OF (I) THE BENEFIT EXECUTIVE


 

7

--------------------------------------------------------------------------------


 


WOULD HAVE BEEN PAID UNDER SUCH PLAN IF HE HAD CONTINUED TO BE COVERED FOR THE
SEVERANCE PERIOD (LESS ANY AMOUNTS EXECUTIVE WOULD HAVE BEEN REQUIRED TO
CONTRIBUTE), OVER (II) THE BENEFIT ACTUALLY PAYABLE UNDER SUCH PLAN.  THE
COMPANY SHALL PAY THE PRESENT VALUE OF SUCH ADDITIONAL BENEFITS (IF ANY) IN A
LUMP SUM WITHIN 30 DAYS OF EXECUTIVE’S TERMINATION OF EMPLOYMENT.


 


(E)                                  EFFECT OF LUMP SUM PAYMENT.  THE LUMP SUM
PAYMENTS UNDER SUBSECTIONS (A) AND (B) ABOVE SHALL NOT ALTER THE AMOUNTS
EXECUTIVE IS ENTITLED TO RECEIVE UNDER THE BENEFIT PLANS DESCRIBED IN
SUBSECTIONS (C) AND (D).  BENEFITS UNDER SUCH PLANS SHALL BE DETERMINED AS IF
EXECUTIVE HAD RECEIVED SUCH PAYMENTS MONTHLY OVER THE SEVERANCE PERIOD.


 


(F)                                    EQUITY AWARDS.  AS OF EXECUTIVE’S DATE OF
TERMINATION, THE VESTING AND EXERCISABILITY OF STOCK OPTIONS, STOCK APPRECIATION
RIGHTS, RESTRICTED STOCK, RESTRICTED STOCK UNITS AND OTHER EQUITY AWARDS HELD BY
EXECUTIVE, SHALL BE DETERMINED IN ACCORDANCE WITH THE AGREEMENTS FOR SUCH
AWARDS.


 


3.2                                 BY EXECUTIVE.  EXECUTIVE SHALL HAVE THE
RIGHT TO TERMINATE HIS EMPLOYMENT HEREUNDER AT ANY TIME BY NOTICE OF TERMINATION
(AS DESCRIBED IN SECTION 6).  IF EXECUTIVE TERMINATES HIS EMPLOYMENT, THE
COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT SHALL CEASE AS OF THE DATE OF SUCH
TERMINATION.


 


3.3                                 RELEASE OF CLAIMS.  TO BE ENTITLED TO ANY OF
THE COMPENSATION AND BENEFITS DESCRIBED ABOVE IN THIS SECTION 3, EXECUTIVE SHALL
SIGN A RELEASE OF CLAIMS IN THE FORM REQUIRED BY THE COMPANY.  NO PAYMENTS SHALL
BE MADE UNDER THIS SECTION 3 UNTIL SUCH RELEASE HAS BEEN PROPERLY EXECUTED AND
DELIVERED TO THE COMPANY AND UNTIL THE EXPIRATION OF THE REVOCATION PERIOD, IF
ANY, PROVIDED UNDER THE RELEASE.  IF THE RELEASE IS NOT PROPERLY EXECUTED BY
EXECUTIVE


 

8

--------------------------------------------------------------------------------


 


AND DELIVERED TO THE COMPANY WITHIN THE REASONABLE TIME PERIODS SPECIFIED IN THE
RELEASE, THE COMPANY’S OBLIGATIONS UNDER THIS SECTION 3 WILL TERMINATE.


 


3.4                                 SECTION 409A COMPLIANCE.     THE COMPANY
SHALL HAVE THE AUTHORITY TO DELAY THE COMMENCEMENT OF ALL OR A PART OF THE
PAYMENTS TO EXECUTIVE UNDER THIS SECTION 3 IF EXECUTIVE IS A “KEY EMPLOYEE” OF
THE COMPANY (AS DETERMINED BY THE COMPANY IN ACCORDANCE WITH PROCEDURES
ESTABLISHED BY THE COMPANY THAT ARE CONSISTENT WITH SECTION 409A) TO A DATE
WHICH IS SIX MONTHS AFTER THE DATE OF EXECUTIVE’S TERMINATION OF EMPLOYMENT (AND
ON SUCH DATE THE PAYMENTS THAT WOULD OTHERWISE HAVE BEEN MADE DURING SUCH
SIX-MONTH PERIOD SHALL BE MADE) TO THE EXTENT (BUT ONLY TO THE EXTENT) SUCH
DELAY IS REQUIRED UNDER THE PROVISIONS OF SECTION 409A TO AVOID IMPOSITION OF
ADDITIONAL INCOME AND OTHER TAXES, PROVIDED THAT THE COMPANY AND EXECUTIVE AGREE
TO TAKE INTO ACCOUNT ANY TRANSITIONAL RULES AND EXEMPTION RULES AVAILABLE UNDER
SECTION 409A.


 


3.5                                 LIMITATION ON PAYMENTS.


 


(A)                                  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
TO THE CONTRARY, ANY BENEFITS PAYABLE OR TO BE PROVIDED TO EXECUTIVE BY THE
COMPANY OR ITS AFFILIATES, WHETHER PURSUANT TO THIS AGREEMENT OR OTHERWISE,
WHICH ARE TREATED AS SEVERANCE PAYMENTS SHALL BE MODIFIED OR REDUCED IN THE
MANNER PROVIDED IN (B) BELOW TO THE EXTENT NECESSARY SO THAT THE BENEFITS
PAYABLE OR TO BE PROVIDED TO EXECUTIVE UNDER THIS AGREEMENT THAT ARE TREATED AS
SEVERANCE PAYMENTS, AS WELL AS ANY PAYMENTS OR BENEFITS PROVIDED OUTSIDE OF THIS
AGREEMENT THAT ARE SO TREATED, SHALL NOT CAUSE THE COMPANY TO HAVE PAID AN
EXCESS SEVERANCE PAYMENT.  IN COMPUTING SUCH AMOUNT, THE PARTIES SHALL TAKE INTO
ACCOUNT ALL PROVISIONS OF CODE SECTION 280G, AND THE REGULATIONS THEREUNDER,
INCLUDING MAKING APPROPRIATE ADJUSTMENTS TO SUCH CALCULATION FOR AMOUNTS
ESTABLISHED TO BE


 

9

--------------------------------------------------------------------------------


 


REASONABLE COMPENSATION.  IF EXECUTIVE BECOMES ENTITLED TO COMPENSATION AND
BENEFITS UNDER SECTION 3.1 AND SUCH PAYMENTS ARE CONSIDERED TO BE SEVERANCE
PAYMENTS CONTINGENT UPON A CHANGE IN CONTROL, EXECUTIVE SHALL BE REQUIRED TO
MITIGATE DAMAGES (BUT ONLY WITH RESPECT TO AMOUNTS THAT WOULD BE TREATED AS
SEVERANCE PAYMENTS) BY REDUCING THE AMOUNT OF SEVERANCE PAYMENTS HE IS ENTITLED
TO RECEIVE BY ANY COMPENSATION AND BENEFITS HE EARNS FROM SUBSEQUENT EMPLOYMENT
(BUT SHALL NOT BE REQUIRED TO SEEK SUCH EMPLOYMENT) DURING THE 12-MONTH PERIOD
AFTER TERMINATION (OR SUCH LESSER PERIOD AS HE IS ENTITLED TO EXTENDED
BENEFITS).


 


(B)                                 IN THE EVENT THAT THE AMOUNT OF ANY
SEVERANCE PAYMENTS WHICH WOULD BE PAYABLE TO OR FOR THE BENEFIT OF EXECUTIVE
UNDER THIS AGREEMENT MUST BE MODIFIED OR REDUCED TO COMPLY WITH THIS
SECTION 3.5, EXECUTIVE SHALL DIRECT WHICH SEVERANCE PAYMENTS ARE TO BE MODIFIED
OR REDUCED; PROVIDED, HOWEVER, THAT NO INCREASE IN THE AMOUNT OF ANY PAYMENT OR
CHANGE IN THE TIMING OF THE PAYMENT SHALL BE MADE WITHOUT THE CONSENT OF THE
COMPANY.


 


(C)                                  THIS SECTION 3.5 SHALL BE INTERPRETED SO AS
TO AVOID THE IMPOSITION OF EXCISE TAXES ON EXECUTIVE UNDER SECTION 4999 OF THE
CODE OR THE DISALLOWANCE OF A DEDUCTION TO THE COMPANY PURSUANT TO
SECTION 280G(A) OF THE CODE WITH RESPECT TO AMOUNTS PAYABLE UNDER THIS AGREEMENT
OR OTHERWISE.  NOTWITHSTANDING THE FOREGOING, IN NO EVENT WILL ANY OF THE
PROVISIONS OF THIS SECTION 3.1 CREATE, WITHOUT THE CONSENT OF EXECUTIVE, AN
OBLIGATION ON THE PART OF EXECUTIVE TO REFUND ANY AMOUNT TO THE COMPANY
FOLLOWING PAYMENT OF SUCH AMOUNT.


 


(D)                                 IN ADDITION TO THE LIMITS OTHERWISE PROVIDED
IN THIS SECTION 3.5, TO THE EXTENT PERMITTED BY LAW, EXECUTIVE MAY IN HIS SOLE
DISCRETION ELECT TO REDUCE ANY PAYMENTS HE MAY BE ELIGIBLE TO RECEIVE UNDER THIS
AGREEMENT TO PREVENT THE IMPOSITION OF EXCISE TAXES ON EXECUTIVE UNDER
SECTION 4999 OF THE CODE.

 

10

--------------------------------------------------------------------------------



 


4.                                       CONFIDENTIALITY AND NONCOMPETITION.


 


(A)                                  IN CONSIDERATION OF THE COMPANY’S AGREEMENT
TO EMPLOY EXECUTIVE IN AN IMPORTANT EXECUTIVE POSITION AND TO PROVIDE EXECUTIVE
WITH THE SUBSTANTIAL COMPENSATION AND BENEFITS HEREUNDER, EXECUTIVE ACKNOWLEDGES
THAT, DURING THE TERM OF THIS AGREEMENT, THE COMPANY WILL FURNISH TO EXECUTIVE
CONFIDENTIAL INFORMATION WHICH COULD BE USED BY EXECUTIVE ON BEHALF OF A
COMPETITOR OF THE COMPANY TO THE COMPANY’S SUBSTANTIAL DETRIMENT, AND  THAT
EXECUTIVE DURING THE COURSE OF HIS EMPLOYMENT WITH THE COMPANY MAY DEVELOP
IMPORTANT RELATIONSHIPS WITH CUSTOMERS AND OTHERS HAVING VALUABLE BUSINESS
RELATIONSHIPS WITH THE COMPANY.  IN VIEW OF THE FOREGOING, EXECUTIVE
ACKNOWLEDGES AND AGREES THAT THE RESTRICTIVE COVENANTS CONTAINED IN THIS
SECTION ARE REASONABLY NECESSARY TO PROTECT THE COMPANY’S LEGITIMATE BUSINESS
INTERESTS AND GOOD WILL.


 


(B)                                 EXECUTIVE AGREES THAT HE SHALL PROTECT THE
COMPANY’S CONFIDENTIAL INFORMATION AND SHALL NOT DISCLOSE TO ANY PERSON, OR
OTHERWISE USE, EXCEPT IN CONNECTION WITH HIS DUTIES PERFORMED IN ACCORDANCE WITH
THIS AGREEMENT, ANY CONFIDENTIAL INFORMATION AT ANY TIME, INCLUDING FOLLOWING
THE TERMINATION OF HIS EMPLOYMENT WITH THE COMPANY FOR ANY REASON; PROVIDED,
HOWEVER, THAT EXECUTIVE MAY MAKE DISCLOSURES REQUIRED BY A VALID ORDER OR
SUBPOENA ISSUED BY A COURT OR ADMINISTRATIVE AGENCY OF COMPETENT JURISDICTION,
IN WHICH EVENT EXECUTIVE WILL PROMPTLY NOTIFY THE COMPANY OF SUCH ORDER OR
SUBPOENA TO PROVIDE THE COMPANY AN OPPORTUNITY TO PROTECT ITS INTERESTS. 
EXECUTIVE’S OBLIGATIONS UNDER THIS SECTION 4(B) SHALL SURVIVE ANY EXPIRATION OR
TERMINATION OF THIS AGREEMENT FOR ANY REASON, PROVIDED THAT EXECUTIVE MAY AFTER
SUCH EXPIRATION OR TERMINATION DISCLOSE CONFIDENTIAL INFORMATION WITH THE PRIOR
WRITTEN CONSENT OF THE BOARD.


 

11

--------------------------------------------------------------------------------


 


(C)                                  UPON THE TERMINATION OR EXPIRATION OF HIS
EMPLOYMENT HEREUNDER, EXECUTIVE AGREES TO DELIVER PROMPTLY TO THE COMPANY ALL
COMPANY FILES, CUSTOMER LISTS, MANAGEMENT REPORTS, MEMORANDA, RESEARCH, COMPANY
FORMS, FINANCIAL DATA AND REPORTS AND OTHER DOCUMENTS SUPPLIED TO OR CREATED BY
HIM IN CONNECTION WITH HIS EMPLOYMENT HEREUNDER (INCLUDING ALL COPIES OF THE
FOREGOING) IN HIS POSSESSION OR CONTROL, AND ALL OF THE COMPANY’S EQUIPMENT AND
OTHER MATERIALS IN HIS POSSESSION OR CONTROL.  EXECUTIVE’S OBLIGATIONS UNDER
THIS SECTION 4(C) SHALL SURVIVE ANY EXPIRATION OR TERMINATION OF THIS AGREEMENT.


 


(D)                                 UPON THE TERMINATION OR EXPIRATION OF HIS
EMPLOYMENT UNDER THIS AGREEMENT, EXECUTIVE AGREES THAT FOR A PERIOD OF ONE
(1) YEAR FROM HIS DATE OF  TERMINATION OR UNTIL THE END OF THE PERIOD FOR WHICH
HE IS ENTITLED TO RECEIVE COMPENSATION UNDER SECTION 3.1 ABOVE, WHICHEVER IS
LONGER, HE SHALL NOT (I) ENTER INTO OR ENGAGE IN THE DESIGN, MANUFACTURE,
MARKETING OR SALE OF ANY PRODUCTS SIMILAR TO THOSE PRODUCED OR OFFERED BY THE
COMPANY OR ITS AFFILIATES IN THE AREAS OF NORTH AMERICA AND ASIA (INCLUDING ALL
OF CHINA), EITHER AS AN INDIVIDUAL, PARTNER OR JOINT VENTURER, OR AS AN
EMPLOYEE, AGENT OR SALESMAN, OR AS AN OFFICER, DIRECTOR, OR SHAREHOLDER OF A
CORPORATION, (II) DIVERT OR ATTEMPT TO DIVERT ANY PERSON, CONCERN OR ENTITY
WHICH IS FURNISHED PRODUCTS OR SERVICES BY THE COMPANY FROM DOING BUSINESS WITH
THE COMPANY OR OTHERWISE CHANGE ITS RELATIONSHIP WITH THE COMPANY, OR
(III) SOLICIT, LURE OR ATTEMPT TO HIRE AWAY ANY OF THE EMPLOYEES OF THE COMPANY
WITH WHOM THE EXECUTIVE INTERACTED DIRECTLY OR INDIRECTLY WHILE EMPLOYED WITH
THE COMPANY.


 


(E)                                  EXECUTIVE AGREES THAT THE REMEDIES AT LAW
OF THE COMPANY FOR ANY ACTUAL OR THREATENED BREACH BY EXECUTIVE OF THE COVENANTS
IN THIS SECTION 4 WOULD BE INADEQUATE AND THAT THE COMPANY SHALL BE ENTITLED TO
SEEK SPECIFIC PERFORMANCE OF THE COVENANTS IN THIS SECTION 


 

12

--------------------------------------------------------------------------------


 


4, INCLUDING ENTRY OF AN EX-PARTE , TEMPORARY RESTRAINING ORDER IN STATE OR
FEDERAL COURT, PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AGAINST ACTIVITIES IN
VIOLATION OF THIS SECTION 4, OR BOTH, OR OTHER APPROPRIATE JUDICIAL REMEDY, WRIT
OR ORDER, IN ADDITION TO ANY DAMAGES AND LEGAL EXPENSES WHICH THE COMPANY MAY BE
LEGALLY ENTITLED TO RECOVER.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE
COVENANTS IN THIS SECTION 4 SHALL BE CONSTRUED AS AGREEMENTS INDEPENDENT OF ANY
OTHER PROVISION OF THIS OR ANY OTHER AGREEMENT BETWEEN THE COMPANY AND
EXECUTIVE, AND THAT THE EXISTENCE OF ANY CLAIM OR CAUSE OF ACTION BY EXECUTIVE
AGAINST THE COMPANY, WHETHER PREDICATED UPON THIS EMPLOYMENT AGREEMENT OR ANY
OTHER AGREEMENT, SHALL NOT CONSTITUTE A DEFENSE TO THE ENFORCEMENT BY THE
COMPANY OF SUCH COVENANTS.


 


(F)                                    EXECUTIVE ACKNOWLEDGES AND AGREES THAT
THE RESTRICTIVE COVENANTS ARE REASONABLE AND VALID IN TIME AND SCOPE AND IN ALL
OTHER RESPECTS.  THE COVENANTS SET FORTH IN THIS EMPLOYMENT AGREEMENT SHALL BE
CONSIDERED AND CONSTRUED AS SEPARATE AND INDEPENDENT COVENANTS.  SHOULD ANY PART
OR PROVISION OF ANY COVENANT BE HELD INVALID, VOID OR UNENFORCEABLE, SUCH
INVALIDITY, VOIDNESS OR UNENFORCEABILITY SHALL NOT RENDER INVALID, VOID OR
UNENFORCEABLE ANY OTHER PART OR PROVISION OF THIS EMPLOYMENT AGREEMENT.  IF ANY
PORTION OF THE FOREGOING PROVISIONS IS FOUND TO BE INVALID OR UNENFORCEABLE
BECAUSE ITS DURATION, THE TERRITORY, THE DEFINITION OF ACTIVITIES OR THE
DEFINITION OF INFORMATION COVERED IS CONSIDERED TO BE INVALID OR UNREASONABLE IN
SCOPE, THE INVALID OR UNREASONABLE TERM SHALL BE REDEFINED, OR A NEW ENFORCEABLE
TERM PROVIDED, SUCH THAT THE INTENT OF THE COMPANY AND EXECUTIVE IN AGREEING TO
THE PROVISIONS OF THIS EMPLOYMENT AGREEMENT WILL NOT BE IMPAIRED AND THE
PROVISION IN QUESTION SHALL BE ENFORCEABLE TO THE FULLEST EXTENT OF THE
APPLICABLE LAWS.


 

13

--------------------------------------------------------------------------------


 


(G)                                 THE PARTIES HEREUNDER AGREE THAT IT IS THEIR
INTENTION THAT THE PROVISIONS OF THIS SECTION 4 BE ENFORCED IN ACCORDANCE WITH
THEIR TERMS TO THE MAXIMUM EXTENT POSSIBLE UNDER APPLICABLE LAW.  THE PARTIES
FURTHER AGREE THAT, IN THE EVENT ANY TRIBUNAL OF COMPETENT JURISDICTION SHALL
FIND THAT ANY PROVISION HEREOF IS NOT ENFORCEABLE IN ACCORDANCE WITH ITS TERMS,
THE TRIBUNAL SHALL REFORM THESE COVENANTS SUCH THAT THEY SHALL BE ENFORCEABLE TO
THE MAXIMUM EXTENT PERMISSIBLE AT LAW.


 


5.                                       DEFINITIONS.  FOR PURPOSES OF THIS
AGREEMENT THE FOLLOWING TERMS SHALL HAVE THE MEANINGS SPECIFIED BELOW:


 


5.1                                 “BOARD” OR “BOARD OF DIRECTORS”.  THE BOARD
OF DIRECTORS OF BLOUNT INTERNATIONAL, INC.


 


5.2                                 “CAUSE”.  THE INVOLUNTARY TERMINATION OF
EXECUTIVE BY THE COMPANY FOR THE FOLLOWING REASONS SHALL CONSTITUTE A
TERMINATION FOR CAUSE:


 


(A)                                  IF THE TERMINATION SHALL HAVE BEEN THE
RESULT OF AN ACT OR ACTS BY EXECUTIVE WHICH HAVE BEEN FOUND IN AN APPLICABLE
COURT OF LAW TO CONSTITUTE A FELONY;


 


(B)                                 IF THE TERMINATION SHALL HAVE BEEN THE
RESULT OF AN ACT OR ACTS BY EXECUTIVE WHICH ARE IN THE GOOD FAITH JUDGMENT OF
THE CHIEF EXECUTIVE OFFICER (OR HIS DESIGNEE) TO BE IN VIOLATION OF LAW OR OF
POLICIES OF THE COMPANY AND WHICH RESULT IN MATERIAL DAMAGE TO THE COMPANY;


 


(C)                                  IF THE TERMINATION SHALL HAVE BEEN THE
RESULT OF AN ACT OR ACTS OF PROVEN DISHONESTY BY EXECUTIVE RESULTING OR INTENDED
TO RESULT DIRECTLY OR INDIRECTLY IN SIGNIFICANT GAIN OR PERSONAL ENRICHMENT TO
THE EXECUTIVE AT THE EXPENSE OF THE COMPANY; OR


 

14

--------------------------------------------------------------------------------


 


(D)                                 UPON THE WILLFUL AND CONTINUED FAILURE BY
THE EXECUTIVE SUBSTANTIALLY TO PERFORM HIS DUTIES WITH THE COMPANY (OTHER THAN
ANY SUCH FAILURE RESULTING FROM INCAPACITY DUE TO MENTAL OR PHYSICAL ILLNESS NOT
CONSTITUTING A DISABILITY, AS DEFINED HEREIN), AFTER A DEMAND IN WRITING FOR
SUBSTANTIAL PERFORMANCE IS DELIVERED BY THE CHIEF EXECUTIVE OFFICER (OR HIS
DESIGNEE), WHICH DEMAND SPECIFICALLY IDENTIFIES THE MANNER IN WHICH THE CHIEF
EXECUTIVE OFFICER (OR HIS DESIGNEE) BELIEVES THAT EXECUTIVE HAS NOT
SUBSTANTIALLY PERFORMED HIS DUTIES.


 

With respect to clauses (b), (c) or (d)  above of this Section, Executive shall
not be deemed to have been involuntarily terminated for Cause unless and until a
notice is delivered to Executive by the Chief Executive Officer (or his
designee) setting forth (i) the conduct deemed to qualify as Cause,
(ii) reasonable action that would remedy such objectionable conduct, and (iii) a
reasonable time (not less than thirty days) within which Executive may take such
remedial action, and Executive shall not have taken such specified remedial
action within such specified reasonable time.  For purposes of this Agreement,
no act or failure to act by Executive shall be deemed to be “willful” unless
done or omitted to be done by Executive not in good faith and without reasonable
belief that Executive’s action or omission was in the best interests of the
Company.

 


5.3                                 “CHANGE IN CONTROL”.  FOR PURPOSES OF THIS
AGREEMENT, CHANGE IN CONTROL SHALL MEAN (A) THE ACQUISITION, DIRECTLY OR
INDIRECTLY, BY ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF
THE EXCHANGE ACT), OF SECURITIES OF BLOUNT INTERNATIONAL, INC., (“BII”),
REPRESENTING AN AGGREGATE OF MORE THAN 50% OF THE COMBINED VOTING POWER OF BII’S
THEN OUTSTANDING SECURITIES (EXCLUDING ACQUISITIONS BY PERSONS WHO ACQUIRE SUCH
AMOUNT THROUGH INHERITANCE); (B) DURING ANY PERIOD OF TWO CONSECUTIVE YEARS,
INDIVIDUALS WHO AT THE BEGINNING OF


 

15

--------------------------------------------------------------------------------


 


SUCH PERIOD CONSTITUTE THE BOARD, CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A
MAJORITY THEREOF, UNLESS THE ELECTION OF EACH NEW DIRECTOR WAS APPROVED IN
ADVANCE BY A VOTE OF AT LEAST A MAJORITY OF THE DIRECTORS THEN STILL IN OFFICE
WHO WERE DIRECTORS AT THE BEGINNING OF THE PERIOD; (C) CONSUMMATION OF (I) A
MERGER, CONSOLIDATION OR OTHER BUSINESS COMBINATION OF BII WITH ANY OTHER
“PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF EXCHANGE ACT) OR
AFFILIATE THEREOF, OTHER THAN A MERGER, CONSOLIDATION OR BUSINESS COMBINATION
WHICH WOULD RESULT IN THE OUTSTANDING COMMON STOCK OF BII IMMEDIATELY PRIOR
THERETO CONTINUING TO REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY BEING
CONVERTED INTO COMMON STOCK OF THE SURVIVING ENTITY OR A PARENT OR AFFILIATE
THEREOF) MORE THAN 50% OF THE OUTSTANDING COMMON STOCK OF BII, OR SUCH SURVIVING
ENTITY OR PARENT OR AFFILIATE THEREOF, OUTSTANDING IMMEDIATELY AFTER SUCH
MERGER, CONSOLIDATION OR BUSINESS COMBINATION, OR (II) A PLAN OF COMPLETE
LIQUIDATION OF BII OR AN AGREEMENT FOR THE SALE OR DISPOSITION BY BII OF ALL OR
SUBSTANTIALLY ALL OF BII’S ASSETS; OR (D) A SALE OF MORE THAN 50% OF THE ASSETS
OF BII.


 


5.4                                 “CODE”.  THE INTERNAL REVENUE CODE OF 1986,
AS IT MAY BE AMENDED FROM TIME TO TIME.


 


5.5                                 “CONFIDENTIAL INFORMATION”.  ALL TECHNICAL,
BUSINESS, AND OTHER INFORMATION RELATING TO THE BUSINESS OF BII OR THE COMPANY
OR ITS SUBSIDIARIES OR AFFILIATES, INCLUDING, WITHOUT LIMITATION, TECHNICAL OR
NONTECHNICAL DATA, FORMULAE, COMPILATIONS, PROGRAMS, DEVICES, METHODS,
TECHNIQUES, PROCESSES, FINANCIAL DATA, FINANCIAL PLANS, PRODUCT PLANS, AND LISTS
OF ACTUAL OR POTENTIAL CUSTOMERS OR SUPPLIERS, WHICH (I) DERIVES ECONOMIC VALUE,
ACTUAL OR POTENTIAL, FROM NOT BEING GENERALLY KNOWN TO, AND NOT BEING READILY
ASCERTAINABLE BY PROPER MEANS BY, OTHER PERSONS, AND (II) IS THE SUBJECT OF
EFFORTS THAT ARE REASONABLE UNDER THE CIRCUMSTANCES TO MAINTAIN ITS

 

16

--------------------------------------------------------------------------------


 


SECRECY OR CONFIDENTIALITY.  SUCH INFORMATION AND COMPILATIONS OF INFORMATION
SHALL BE CONTRACTUALLY SUBJECT TO PROTECTION UNDER THIS AGREEMENT WHETHER OR NOT
SUCH INFORMATION CONSTITUTES A TRADE SECRET AND IS SEPARATELY PROTECTABLE AT LAW
OR IN EQUITY AS A TRADE SECRET.  CONFIDENTIAL INFORMATION DOES NOT INCLUDE
CONFIDENTIAL BUSINESS INFORMATION WHICH DOES NOT CONSTITUTE A TRADE SECRET UNDER
APPLICABLE LAW TWO YEARS AFTER ANY EXPIRATION OR TERMINATION OF THIS AGREEMENT.


 


5.6                                 “DISABILITY” OR “DISABLED”.  EXECUTIVE’S
INABILITY AS A RESULT OF PHYSICAL OR MENTAL INCAPACITY TO SUBSTANTIALLY PERFORM
EXECUTIVE’S DUTIES FOR THE COMPANY ON A FULL-TIME BASIS FOR A PERIOD OF SIX
(6) CONSECUTIVE MONTHS.


 


5.7                                 “PERSON”.  ANY INDIVIDUAL, CORPORATION,
BANK, PARTNERSHIP, JOINT VENTURE, ASSOCIATION, JOINT-STOCK COMPANY, TRUST,
UNINCORPORATED ORGANIZATION OR OTHER ENTITY.


 


5.8                                 “PRESENT VALUE”.  THE TERM “PRESENT VALUE”
ON ANY PARTICULAR DATE SHALL HAVE THE SAME MEANING AS PROVIDED IN
SECTION 280G(D)(4) OF THE CODE.


 


6.                                       TERMINATION PROCEDURES.  DURING THE
TERM OF THIS AGREEMENT, ANY PURPORTED TERMINATION OF EXECUTIVE’S EMPLOYMENT
(OTHER THAN BY REASON OF DEATH) SHALL BE COMMUNICATED BY WRITTEN NOTICE OF
TERMINATION FROM ONE PARTY HERETO TO THE OTHER PARTY HERETO IN ACCORDANCE WITH
SECTION 10.  A NOTICE OF TERMINATION FOR CAUSE IS REQUIRED TO INCLUDE THE
INFORMATION SET FORTH IN SECTION 5.2.  “DATE OF TERMINATION,” WITH RESPECT TO
ANY PURPORTED TERMINATION OF EXECUTIVE’S EMPLOYMENT DURING THE TERM OF THIS
AGREEMENT, SHALL MEAN (I) IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY HIS DEATH,
THE DATE OF HIS DEATH, (II) IF EXECUTIVE’S EMPLOYMENT IS TERMINATED FOR
DISABILITY, THIRTY (30) DAYS AFTER NOTICE OF TERMINATION IS GIVEN (PROVIDED THAT
EXECUTIVE SHALL NOT HAVE RETURNED TO THE FULL-TIME PERFORMANCE OF EXECUTIVE’S
DUTIES DURING SUCH

 

17

--------------------------------------------------------------------------------


 


THIRTY (30) DAY PERIOD), AND (III) IF EXECUTIVE’S EMPLOYMENT IS TERMINATED FOR
ANY OTHER REASON, THE DATE SPECIFIED IN THE NOTICE OF TERMINATION (WHICH, IN THE
CASE OF A TERMINATION BY THE COMPANY, SHALL NOT BE LESS THAN THIRTY (30) DAYS,
EXCEPT IN THE CASE OF A TERMINATION FOR CAUSE; AND IN THE CASE OF A TERMINATION
BY THE EXECUTIVE, SHALL NOT BE LESS THAN THIRTY (30) DAYS NOR MORE THAN SIXTY
(60) DAYS, RESPECTIVELY, FROM THE DATE SUCH NOTICE OF TERMINATION IS GIVEN).


 


7.                                       CONTRACT NON-ASSIGNABLE.  THE PARTIES
ACKNOWLEDGE THAT THIS AGREEMENT HAS BEEN ENTERED INTO DUE TO, AMONG OTHER
THINGS, THE SPECIAL SKILLS OF EXECUTIVE, AND AGREE THAT THIS AGREEMENT MAY NOT
BE ASSIGNED OR TRANSFERRED BY EXECUTIVE, IN WHOLE OR IN PART, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COMPANY.


 


8.                                       SUCCESSORS; BINDING AGREEMENT.


 


8.1                                 IN ADDITION TO ANY OBLIGATIONS IMPOSED BY
LAW UPON ANY SUCCESSOR TO, OR TRANSFEROR OF,  THE COMPANY, THE COMPANY WILL
REQUIRE ANY SUCCESSOR TO, OR TRANSFEROR OF, ALL OR SUBSTANTIALLY ALL OF THE
BUSINESS AND/OR ASSETS OF THE COMPANY (WHETHER DIRECT OR INDIRECT, BY PURCHASE,
MERGER, REORGANIZATION, LIQUIDATION, CONSOLIDATION OR OTHERWISE) TO EXPRESSLY
ASSUME AND AGREE TO PERFORM THIS AGREEMENT, IN THE SAME MANNER AND TO THE SAME
EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION
HAD TAKEN PLACE.


 


8.2                                 THIS AGREEMENT SHALL INURE TO THE BENEFIT OF
AND BE ENFORCEABLE BY EXECUTIVE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS,
ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND LEGATEES AND BY
THE COMPANY’S SUCCESSORS AND ASSIGNS.  IF EXECUTIVE SHALL DIE WHILE ANY AMOUNT
WOULD STILL BE PAYABLE TO EXECUTIVE HEREUNDER (OTHER THAN AMOUNTS WHICH, BY
THEIR TERMS, TERMINATE UPON THE DEATH OF EXECUTIVE) IF EXECUTIVE HAD CONTINUED
TO LIVE, ALL SUCH

 

18

--------------------------------------------------------------------------------


 


AMOUNTS, UNLESS OTHERWISE PROVIDED HEREIN, SHALL BE PAID IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT TO THE EXECUTORS, PERSONAL REPRESENTATIVES OR
ADMINISTRATORS OF EXECUTIVE’S ESTATE.


 


9.                                       OTHER AGENTS.  NOTHING IN THIS
AGREEMENT IS TO BE INTERPRETED AS LIMITING THE COMPANY FROM EMPLOYING OTHER
PERSONNEL ON SUCH TERMS AND CONDITIONS AS MAY BE SATISFACTORY TO THE COMPANY.


 


10.                                 NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND
OTHER COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND
SHALL BE DEEMED TO HAVE BEEN DULY GIVEN IF DELIVERED OR SEVEN DAYS AFTER MAILING
IF MAILED, FIRST CLASS, CERTIFIED MAIL, POSTAGE PREPAID:


 

To the Company:

Blount, Inc.

 

P.O. Box 22127

 

Portland, Oregon 97269-2127

 

ATTN: James Osterman

 

 

 

With a copy to: Richard H. Irving, III

 

Blount, Inc.

 

P.O. Box 22127

 

Portland, Oregon 97269-2127

 

 

To the Executive:

Russell L. German

 

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

 


11.                                 PROVISIONS SEVERABLE.  IF ANY PROVISION OR
COVENANT, OR ANY PART THEREOF, OF THIS AGREEMENT SHOULD BE HELD BY ANY COURT TO
BE INVALID, ILLEGAL OR UNENFORCEABLE, EITHER IN WHOLE OR IN PART, SUCH
INVALIDITY, ILLEGALITY OR UNENFORCEABILITY SHALL NOT AFFECT THE VALIDITY,
LEGALITY OR ENFORCEABILITY OF THE REMAINING PROVISIONS OR COVENANTS, OR ANY PART
THEREOF, OF THIS AGREEMENT,

 

19

--------------------------------------------------------------------------------


 


ALL OF WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.


 


12.                                 WAIVER.  FAILURE OF EITHER PARTY TO INSIST,
IN ONE OR MORE INSTANCES, ON PERFORMANCE BY THE OTHER IN STRICT ACCORDANCE WITH
THE TERMS AND CONDITIONS OF THIS AGREEMENT SHALL NOT BE DEEMED A WAIVER OR
RELINQUISHMENT OF ANY RIGHT GRANTED IN THIS AGREEMENT OR THE FUTURE PERFORMANCE
OF ANY SUCH TERM OR CONDITION OR OF ANY OTHER TERM OR CONDITION OF THIS
AGREEMENT, UNLESS SUCH WAIVER IS CONTAINED IN A WRITING SIGNED BY THE PARTY
MAKING THE WAIVER.


 


13.                                 INDEMNIFICATION.  DURING THE TERM OF THIS
AGREEMENT AND AFTER EXECUTIVE’S TERMINATION FOR A PERIOD OF TIME EQUAL TO THE
SEVERANCE PERIOD, THE COMPANY SHALL INDEMNIFY EXECUTIVE AND HOLD EXECUTIVE
HARMLESS FROM AND AGAINST ANY CLAIM, LOSS OR CAUSE OF ACTION ARISING FROM OR OUT
OF EXECUTIVE’S PERFORMANCE AS AN OFFICER, DIRECTOR OR EMPLOYEE OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES OR OTHER AFFILIATES OR IN ANY OTHER CAPACITY, INCLUDING
ANY FIDUCIARY CAPACITY, IN WHICH EXECUTIVE SERVES AT THE COMPANY’S REQUEST, IN
EACH CASE TO THE MAXIMUM EXTENT PERMITTED BY LAW AND UNDER THE COMPANY’S
ARTICLES OF INCORPORATION AND BY-LAWS (THE “GOVERNING DOCUMENTS”), PROVIDED THAT
IN NO EVENT SHALL THE PROTECTION AFFORDED TO EXECUTIVE HEREUNDER BE LESS THAN
THAT AFFORDED UNDER THE GOVERNING DOCUMENTS AS IN EFFECT ON THE DATE OF THIS
AGREEMENT EXCEPT FOR CHANGES MANDATED BY LAW.  DURING THE TERM AND FOR A PERIOD
OF TIME EQUAL TO THE SEVERANCE PERIOD, EXECUTIVE SHALL BE COVERED IN ACCORDANCE
WITH THE TERMS OF ANY POLICY OF DIRECTORS AND OFFICERS LIABILITY INSURANCE
MAINTAINED BY THE COMPANY FOR THE BENEFIT OF ITS OFFICERS AND DIRECTORS.


 


14.                                 AMENDMENTS AND MODIFICATIONS.  THIS
AGREEMENT MAY BE AMENDED OR MODIFIED ONLY BY A WRITING SIGNED BY BOTH PARTIES
HERETO.


 


15.                                 GOVERNING LAW.  THE VALIDITY AND EFFECT OF
THIS AGREEMENT SHALL BE GOVERNED BY

 

20

--------------------------------------------------------------------------------


 


AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE.


 


16.                                 ARBITRATION OF DISPUTES; EXPENSES.  ALL
CLAIMS BY EXECUTIVE FOR COMPENSATION AND BENEFITS UNDER THIS AGREEMENT SHALL BE
DIRECTED TO AND DETERMINED BY THE BOARD AND SHALL BE IN WRITING.  ANY DENIAL BY
THE BOARD OF A CLAIM FOR BENEFITS UNDER THIS AGREEMENT SHALL BE DELIVERED TO
EXECUTIVE IN WRITING AND SHALL SET FORTH THE SPECIFIC REASONS FOR THE DENIAL AND
THE SPECIFIC PROVISIONS OF THIS AGREEMENT RELIED UPON.  THE BOARD SHALL AFFORD A
REASONABLE OPPORTUNITY TO EXECUTIVE FOR A REVIEW OF A DECISION DENYING A CLAIM
AND SHALL FURTHER ALLOW EXECUTIVE TO APPEAL TO THE BOARD A DECISION OF THE BOARD
WITHIN SIXTY (60) DAYS AFTER NOTIFICATION BY THE BOARD THAT EXECUTIVE’S CLAIM
HAS BEEN DENIED.  UNLESS PROHIBITED BY APPLICABLE LAW, ANY FURTHER DISPUTE OR
CONTROVERSY ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT SHALL BE SETTLED
EXCLUSIVELY BY ARBITRATION IN PORTLAND, OREGON AND SHALL PROCEED IN ACCORDANCE
WITH THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION THEN IN EFFECT.  JUDGMENT
MAY BE ENTERED ON THE ARBITRATOR’S AWARD IN ANY COURT HAVING JURISDICTION.  IN
THE EVENT THE EXECUTIVE INCURS LEGAL FEES AND OTHER EXPENSES IN SEEKING TO
OBTAIN OR TO ENFORCE ANY RIGHTS OR BENEFITS PROVIDED BY THIS AGREEMENT AND IS
SUCCESSFUL, IN WHOLE OR IN PART, IN OBTAINING OR ENFORCING ANY MATERIAL RIGHTS
OR BENEFITS THROUGH SETTLEMENT, ARBITRATION OR OTHERWISE, THE COMPANY SHALL
PROMPTLY PAY A PORTION, WHICH REFLECTS THE EXTENT TO WHICH EXECUTIVE HAS BEEN
SUCCESSFUL IN ENFORCING SUCH MATERIAL RIGHTS OR BENEFITS, OF EXECUTIVE’S
REASONABLE LEGAL FEES AND EXPENSES INCURRED IN ENFORCING THIS AGREEMENT AND THE
FEES OF THE ARBITRATOR.  EXCEPT TO THE EXTENT PROVIDED IN THE PRECEDING
SENTENCE, EACH PARTY SHALL PAY ITS OWN LEGAL FEES AND OTHER EXPENSES ASSOCIATED
WITH ANY DISPUTE.


 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the day and year first above written.

 

21

--------------------------------------------------------------------------------


 

 

EXECUTIVE:

 

 

 

 

 

/s/ Russell L. German

 

RUSSELL L. GERMAN

 

 

 

 

 

COMPANY:

 

BLOUNT, INC.

 

 

 

 

 

By:

/s/ James S. Osterman

 

22

--------------------------------------------------------------------------------